Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions

Applicant’s election without traverse of claims 13-18, 21-22 and 26-27 in the reply filed on 11/30/20. In the applicant’s remark applicant choose Species A, G, K and L; however, claim 21 is in Species J (free mode) therefore claim 21 is not examined. In this office action claims 13-18, 22 and 26-27 are examined. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 26 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as 

Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 13-18, 22 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lang (US 2020/0138518) and in view of Lang (US 2012/0245699). 

3.	Addressing claims 13 and 26, Lang discloses: a method for performing robotic surgery with a robotic manipulator and a cutting tool coupled to the robotic manipulator to prepare a bone of a shoulder joint to receive a shoulder implant, the shoulder implant having a proximal body, a distal body, and a locking member, the method comprising the steps of:
tracking movement of the cutting tool (see [0062]);
tracking movement of the bone (see [0132], [0193], [0291] and [0392]); c
controlling movement of the cutting tool relative to the bone based on one or more virtual objects associated with the shoulder implant to cut bone or drill holes/cavities (see [0077], [0080], [0125], [0392] and [0802]).

However, Lang ‘518 does not explicitly disclose hole/cavity define an undercut in the bone whereby the locking member is movable from an unlocked position in the first cavity to a locked position in the second cavity to limit withdrawal of the shoulder implant from the bone (locking member is not positively claim; examiner treats limitation “the locking member is movable from an unlocked position in the first cavity to a locked position in the second cavity to limit withdrawal of the shoulder implant from the bone” as an intended use; an undercut hole would allow for a device to move to lock or unlock; locking member insert or inside the hole/cavity and turn to lock and unlock is not positively claim). In the same field of endeavor, Lang ‘699 discloses undercut bone (second cavity) to lock the implant to the bone to limit withdrawal of the implant system from the bone (see claim 31; the undercut is second cavity that receive the locking mechanism to lock the implant). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lang ‘518 to have undercut for locking implant as taught by Lang ‘699 because this allow the implant to lock into the bone (see claim 31). 
 
4.	Addressing claims 14-16, Lang ‘699 discloses: 
comprising controlling movement of the cutting tool based on the one or more virtual objects to form the second cavity about an implant axis so that the locking member is rotatable about the implant axis from the unlocked position to the locked position (see Lang’s ‘518 discloses cutting bone with robot and using virtual objects to guide the cutting (see [0077], [0080], [0125], [0392] and [0802]); Lang ’699 discloses undercut surface of bone which would allow for some movement/rotation so as lock and unlock (see claim 31); further the locking member is not positively claim); 
wherein the one or more virtual objects are sized and shaped so that the locking member is rotatable at least 10 degrees about the implant axis to move to the locked position (see claim 31; 10 degrees is a relative term of degree and it is a designer choice that only require routine skill in the art and does not change the operation principle; Lang ‘699 disclose undercut hole to lock implant to bone; the undercut hole would require some movement/turning/rotation to fit the implant part to the undercut portion to lock);
wherein the one or more virtual objects are sized and shaped so that the locking member is rotatable at least 30 degrees about the implant axis to move to the locked position wherein the one or more virtual objects are sized and shaped so that the locking member is rotatable at least 10 degrees about the implant axis to move to the locked position (see claim 31; 10 degrees is a relative term of degree and it is a designer choice that only require routine skill in the art and does not change the operation principle; Lang ‘699 disclose undercut hole to lock 

Addressing claims 17-18, 22 and 27, Lang ‘518 discloses:
wherein the one or more virtual objects are sized so that a distal portion of a volume of material removed from the bone extends below an anatomical neck of the bone and terminates above a diaphysis of the bone so that a substantial portion of a humeral canal of the bone remains intact after the shoulder implant is fully seated in the bone (see [1629], [1650] and Fig. 36AB; using virtual guide cut at the humeral/anatomical neck and drill holes (616); the holes are drill at the humeral/anatomical neck therefore the volume of material are removed below humeral/anatomical neck and above the diaphysis).
wherein the one or more virtual objects comprise a virtual cutting boundary (see 4B, [0348], [1509], [1595] and [1764]; virtual plane, virtual depth and virtual border are boundaries); 
controlling movement of the cutting tool in an autonomous mode of the robotic manipulator to control movement of the cutting tool autonomously along a tool path to form the first cavity and the second cavity (see [1073], [1120] and [1595]; the robot could operate automatically); 
controlling movement of the cutting tool based on the one or more virtual objects to form the first cavity about a first axis and to form the second cavity about a second axis oriented at an acute angle relative to the first axis (see Lang ‘518 discloses control movement of cutting tool to create holes (see [0077], [0080], 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031.  The examiner can normally be reached on Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793